Citation Nr: 9925068	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
rheumatoid arthritis affecting the mandible, shoulders, 
hands, right hip, and feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1976 to July 1980 
U.S. Marine Corps and from November 1981 to October 1994 in 
the U.S. Air Force.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1995 rating decision of the Department of 
Veterans Affairs (VA) Albuquerque Regional Office (RO) which 
granted service connection for rheumatoid arthritis affecting 
the mandible, shoulders, hands, right hip, and feet, and 
assigned it a 20 percent rating.  The appellant disagreed 
with the assigned evaluation and this appeal ensued.  


REMAND

The Board remanded the claim in July 1997 for additional 
development of the evidence.  Part of that development 
required the scheduling of a VA examination by a 
rheumatologist to determine the nature and severity of the 
disability.  An examination was apparently scheduled in 
September or October 1997, but the appellant failed to 
report.  He was then examined in July 1998.  His 
representative has observed that the report of that 
examination did not appear to indicate that the claims file 
was made available to the examiner in conjunction with the 
examination, as required by the remand directives.  It was 
also noted that the RO was requested in that remand to 
specifically document consideration of 38 C.F.R. 
§ 3.321(b)(1). 

The appellant is entitled to compliance with the Board's 
remand directives.  Specifically, failure to make available 
the claims file when directed mandates a further remand to 
cure this procedural defect.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).   

For this reason, the case is REMANDED for the following 
development:

1.  The appellant's claims folder should 
be furnished the physician who conducted 
the July 1998 examination for VA rating 
purposes (if available, otherwise to 
another physician) for review in order to 
determine the nature and severity of his 
service-connected rheumatoid arthritis.  
The claims file must be made available to 
the examiner for review in conjunction 
with this request for clarification 
concerning the clinical findings noted 
during that examination.  Any necessary 
additional testing of the appellant 
should be scheduled and conducted, and 
the results reported in detail.  The 
examiner should be requested to 
specifically comment on the frequency and 
quality of exacerbations associated with 
the service-connected rheumatoid 
arthritis, and should indicate the level 
of health impairment produced by the 
disease (e.g., severe, moderate, slight).  

2.  Thereafter, the RO should again 
review the record and specifically 
document consideration of the provisions 
of 38 C.F.R. § 3.321(b)(1).  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (the 
Board is precluded from assigning an 
extraschedular rating in the first 
instance).

3.  When the aforementioned development 
has been completed, insofar as possible, 
the RO should review the record to ensure 
it is in compliance with this REMAND.  If 
not, the RO should undertake remedial 
action before returning the claim to the 
Board.  Stegall, 11 Vet. App. at 270-71.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
In evaluating the claim, the RO should consider applicability 
of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (a claim 
for a higher evaluation placed in appellate status by 
disagreement with an initial rating award is an original 
claim as opposed to a new claim for increase, thereby 
warranting the possibility of separate ratings over separate 
periods of time based on the facts found, a practice known as 
"staged" ratings).  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, remains 
denied, the appellant and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



